[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDERS           RE: PLAINTIFF'S MOTION TO MODIFY CUSTODY CODED 133
The plaintiffs motion to modify custody coded 133 is granted. The court enters the following orders:
1. The court enters an order of shared physical custody with the minor child to be with the plaintiff from 6 p. m. on Thursday to the following Monday at 9 a.m. commencing January 27, 2000. Plaintiff is responsible for pickup and drop-off of the child at the defendant's residence.
2. The plaintiff is not to have in his possession or at his residence any weapons during the time the minor child is with him.
3. The defendant is to continue her therapy with Dr. Beagleman. The plaintiff is responsible for any unreimbursed medical expenses regarding such therapy.
4. The plaintiff and the minor child are to enter into therapy. The plaintiff has a right to determine who the therapist should be for the minor child.
5. The issue of modification of the existing support order will have to be heard on a separate short calendar proceeding.
6. Neither party is required to be supervised when the minor child is with such party.
7. The orders entered herein are subject to modification without having to prove a substantial change in circumstances after Family Services files its report.
Axelrod, J.